WELCH, J.
(concurring specially in result). I concur in the result of reversal, but think our decision should be based on the contention made that, under the existing facts, forcible entry and detainer would not lie. In addition to the facts deemed material by the majority, the stipulation of the parties expressly showed by their agreement that plaintiff was never in possession and the relation of landlord and tenant did not exist and had never existed between plaintiff and defendant. This was further shown by testimony of plaintiff, but, as stated, was expressly agreed in the stipulation. I think the result reached is correct, but that the opinion in assuming that forcible entry and de-tainer would lie is contrary to or overlooks our former decisions. See Link v. Schlegel, 33 Okla. 458, 126 P. 576; Gross v. Baker, 47 Okla. 361, 148 P. 734; Wilson v. Davis, 182 Okla. 435, 78 P. 2d 279; Charley v. Harston, 190 Okla. 367, 123 P. 2d 680, and Johnson v. Connaway, 184 Okla. 516, 88 P. 2d 338.